
	

113 HR 4346 IH: NATO Alliance Recognition and Promotion Act
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4346
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Turner (for himself, Mrs. Walorski, Mr. Rangel, Mr. McKeon, Mr. Austin Scott of Georgia, Mr. Shimkus, Mr. Poe of Texas, Mr. Guthrie, Mrs. Miller of Michigan, Mr. Mica, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To encourage continued enlargement of the North Atlantic Treaty Organization.
	
	
		1.Short titleThis Act may be cited as the NATO Alliance Recognition and Promotion Act.
		2.FindingsCongress finds the following:
			(1)On March 12, 2014, the North Atlantic Treaty Organization (NATO) marks the 15th anniversary of
			 enlargement through the accession of 3 Central European countries: the
			 Czech Republic, Poland, and Hungary.
			(2)On March 29, 2014, NATO marks the 10th anniversary of enlargement through the accession of 7
			 Central European countries: Bulgaria, Estonia, Latvia, Lithuania, Romania,
			 Slovakia, and Slovenia.
			(3)On April 7, 2014, NATO marks the 5th anniversary of enlargement through the accession of Albania
			 and Croatia.
			(4)The incorporation of these European countries into NATO has contributed toward a vision of Europe
			 that is aimed at promoting stability and cooperation, at building a Europe
			 whole and free, united in peace, democracy and common values.
			(5)Since joining the Alliance, these 12 member states have contributed to numerous NATO-led peace and
			 security and stability operations, including participation in the
			 International Security Assistance Force’s (ISAF) mission in Afghanistan.
			3.Statement of CongressCongress declares that—
			(1)NATO has been the cornerstone of transatlantic security cooperation and an enduring instrument for
			 promoting stability in Europe and around the world for over sixty-five
			 years;
			(2)the incorporation of the Czech Republic, Poland, Hungary, Bulgaria, Estonia, Latvia, Lithuania,
			 Romania, Slovakia, Slovenia, Albania, and Croatia has been essential to
			 the success of NATO in this modern era;
			(3)the Czech Republic, Poland, Hungary, Bulgaria, Estonia, Latvia, Lithuania, Romania, Slovakia,
			 Slovenia, Albania and Croatia has over time added to and strengthened the
			 list of key European allies of the United States;
			(4)since joining NATO, these member states have remained committed to the collective defense of the
			 Alliance and have demonstrated their will and ability to contribute to
			 transatlantic solidarity and assume increasingly more responsibility for
			 international peace and security;
			(5)these NATO member states have become reliable partners and supporters of aspiring members, and the
			 United States recognizes their continued efforts to aid in further
			 enlargement initiatives; and
			(6)the commitment by these NATO members to Alliance principles and active participation in Alliance
			 initiatives shows the success of NATO’s Open-Door Policy.
			4.Sense of CongressIt is the sense of Congress that—
			(1)the United States should remain committed to maintaining a military presence in Europe as a means
			 of promoting allied interoperability and providing visible assurance to
			 NATO allies in the region; and
			(2)at the September 2014 NATO Summit in Wales, the United States, along with NATO allies, should
			 continue to pursue enlargement initiatives for the aspirant countries.
			
